Citation Nr: 1639513	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to increased ratings for status post linear fracture, left tibia, with open reduction rod replacement, rated as 30 percent disabling for the period prior to January 26, 2015 for marked ankle or knee disability, and rated separately as 30 percent disabling based on limitation of extension and 20 percent disabling based on limitation of flexion for the period since January 26, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted entitlement to service connection for status post fracture, left tibia and assigned a 0 percent rating, effective October 1, 2009, the day following separation from service.  In May 2012, the RO increased the rating to 30 percent, also effective October 1, 2009.  

In April 2013, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record in the Virtual VA file.  The Board then remanded this appeal in November 2014.

In March 2015, the RO assigned separate ratings for the left knee disability, awarding a 30 percent rating for limitation of extension and 20 percent for limitation of flexion, both effective January 26, 2015.  That rating decision also assigned a separate 10 percent rating for a left knee scar, effective October 1, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Board remanded this claim for additional development.  The development directed by the Board in its last remand was not fully accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, in the November 2014 remand, the Board instructed a VA examiner to provide a medical opinion as to whether the Veteran's left tibia symptoms approximate malunion of the tibia and fibula with loose motion, requiring a brace, which would warrant a higher 40 percent rating under Diagnostic Code 5262.  While the Veteran was afforded a VA examination in January 2015, the examiner did not address that question.

In addition, the Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that '[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.'  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the November 2009, May 2011, and January 2015 VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.

Updated treatment notes should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records for the Veteran dating since December 2014.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records.

2.  Schedule the Veteran for an appropriate VA joints examination.  The examiner must review the record.

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

(b)  The examiner should specifically address whether the symptoms approximate malunion of the tibia and fibula with loose motion, requiring a brace.

3.  Then, after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit sought is denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




